TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00631-CV



                                    Carolyn Barnes, Appellant

                                                 v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
    NO. 10-663-K368, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                 Appellant Carolyn Barnes filed her notice of appeal on September 13, 2012, and

her brief was due June 18, 2013. On July 24, 2013, this Court notified Barnes’s appointed counsel,

Todd S. Dudley, that the brief was overdue and requested a response by August 5, 2013. To date,

the brief has not been filed and counsel has not responded to this Court’s notice.

                 The appeal is abated. The trial court shall conduct a hearing to determine whether

Barnes desires to prosecute this appeal, whether she is indigent, and whether her appointed counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. See id. A record from this hearing, including copies of all findings

and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of

this Court for filing as a supplemental record no later than September 30, 2013. See Tex. R. App.

P. 38.8(b)(3).
Before Justices Puryear, Rose, and Goodwin

Abated

Filed: August 29, 2013




                                             2